
	
		II
		109th CONGRESS
		2d Session
		S. 3042
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2006
			Mr. Bayh (for himself
			 and Mr. Smith) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to improve
		  preparedness for and response to bioterrorism and other public health
		  emergencies, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the All-Hazards Public Health
			 Emergency and Bioterrorism Preparedness and Response
			 Act.
		IAll-hazards
			 public health emergency and bioterrorism preparedness and response 
			101.National needs
			 to combat threats to public healthSection 319A(d) of the Public Health Service
			 Act (42 U.S.C. 247d–1(d)) is amended to read as follows:
				
					(d)Authorization
				of AppropriationsThere are authorized to be appropriated to
				carry out this section $5,000,000 for fiscal year 2007 and such sums as may be
				necessary for each subsequent fiscal
				year.
					.
			102.Assessment of
			 public health needsSection
			 319B of the Public Health Service Act (42 U.S.C. 247d–2) is amended—
				(1)in subsection
			 (a), by inserting after the first sentence the following: Such
			 evaluation shall also include an assessment, using the assessment guidelines
			 described under subsection (d), of each of the specific critical public health
			 threats likely to occur in the State, or consortium of 2 or more States or
			 political subdivision of States performing the evaluation, including threats
			 resulting from natural disasters, outbreaks of disease, or a terrorist attack
			 involving a biological, chemical, or nuclear agent, or catastrophic accident,
			 and the capacity of such State, and localities within the State, or consortium
			 of 2 or more States or political subdivisions of States, to respond to each
			 such threat.;
				(2)by striking
			 subsection (e);
				(3)by redesignating
			 subsection (d) as subsection (e);
				(4)by inserting
			 after subsection (c) the following:
					
						(d)Assessment
				guidelines
							(1)In
				generalNot later than 180 days after the date of enactment of
				the All-Hazards Public Health Emergency and
				Bioterrorism Preparedness and Response Act the Secretary shall
				establish guidelines for each recipient of a grant under subsection (a) to use
				to conduct the assessment required under such subsection. The Secretary shall
				ensure that such guidelines—
								(A)enable such
				recipient to—
									(i)assess the
				preparedness of such recipient, and all local jurisdictions within the
				boundaries of such recipient, as well as businesses, individuals, healthcare
				providers, and community organizations to respond to the threats described
				under subsection (a), consistent with the National Response Plan prepared under
				section 502(6) of the Homeland Security Act of 2002; and
									(ii)evaluate the
				progress and performance under a grant awarded under this section and section
				319C–1 with respect to such preparedness;
									(B)are based on
				specific, reasonable preparedness goals that may be objectively
				measured;
								(C)define the
				responsibilities of the public health entities involved in preparedness and
				specifically describe the activities that are the responsibility of the Federal
				Government, the State and local public health authorities, healthcare
				providers, and other organizations, respectively, consistent with the National
				Response Plan prepared under section 502(6) of the Homeland Security Act of
				2002;
								(D)to the extent
				practicable and applicable, are harmonized with the standards of the Health
				Resources and Services Administration and the Joint Commission on Accreditation
				of Healthcare Organizations; and
								(E)clearly describe
				a priority system with respect to preparedness activities.
								(2)Annual review
				and update
								(A)ReviewThe
				Secretary shall review the guidelines described under paragraph (1) on an
				annual basis.
								(B)UpdateBased
				on the review conducted under subparagraph (A), the Secretary may update the
				guidelines described under paragraph (1) as the Secretary determines
				necessary.
								(3)ConsultationIn
				developing and revising the guidelines under this subsection, the Secretary
				shall consult with State, local, and community public health organizations and
				expert individuals.
							;
				and
				(5)by inserting
			 after subsection (e), as so redesignated, the following:
					
						(f)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section $75,000,000 for fiscal year 2007 and such sums as may be
				necessary for each subsequent fiscal
				year.
						.
				103.Grants to
			 improve State, local, and hospital all-hazards public health emergency and
			 bioterrorism preparedness and response
				(a)Additional
			 requirementsSection 319C–1(b) of the Public Health Service Act
			 (42 U.S.C. 247d–3a(b)) is amended by adding at the end the following:
					
						(3)Other
				requirements
							(A)Application
				contentAn application under paragraph (1) shall include a letter
				from the Governor or chief elected official of the eligible entity involved
				that includes—
								(i)a
				description of the amount of any funds of the eligible entity involved (without
				regard to any Federal funds allocated to the eligible entity) allocated to
				carry out the activities described under the award under this section;
								(ii)includes
				assurance by the Governor or chief elected official of the eligible entity
				involved that the eligible entity will conduct periodic simulation exercises to
				test State and local public health emergency preparedness and, as appropriate,
				will test existing emergency systems and capacity in conjunction with response
				to ongoing public health challenges, such as seasonal influenza; and
								(iii)demonstrates
				understanding by the eligible entity involved of the performance standards that
				will be used to evaluate the use of the grant funds by such eligible entity
				under this section.
								(B)Report on use
				of fundingNot later than 60 days after the last day of each
				grant year in which an eligible entity described in subsection (b)(1)(A) has
				received amounts under an award under this section, such eligible entity shall
				submit to the Secretary a report that includes—
								(i)a
				detailed description of the use of the funds made available under such award,
				including the amounts made available directly for expenditure by local
				jurisdictions through a grant, contract, or other arrangement;
								(ii)(I)progress on the efforts
				to meet the performance standards described in the application under paragraph
				(1) and the assessment guidelines under section 319B(d);
									(II)an explanation of any failures to meet
				such performance standards or guidelines; and
									(III)the current capacity of the entity to
				meet such performance standards and guidelines;
									(iii)the findings of
				any simulation exercises conducted by the entity, or local jurisdiction within
				the boundaries of such entity, to test emergency preparedness, and the
				remediation steps taken or planned in response to such findings; and
								(iv)a detailed
				description of the State budget expenditures of the entity on public health
				emergency preparedness for the fiscal year that is the subject of the
				report.
								.
				(b)Accountability
			 for eligible entitiesSection 319C–1 of the Public Health Service
			 Act (42 U.S.C. 247d–3a) is amended—
					(1)by striking
			 subsection (c) and inserting the following:
						
							(c)All-Hazards
				public health emergency and bioterrorism preparedness and response
				plan
								(1)In
				generalNot later than 60 days after notification of receipt of
				an award under subsection (a), an eligible entity described in subsection
				(b)(1)(A) shall prepare and submit to the Secretary an All-Hazards Public
				Health Emergency and Bioterrorism Preparedness and Response Plan.
								(2)Content of
				planRecognizing the assessment of public health needs and
				threats conducted under section 319B, an All-Hazards Public Health Emergency
				and Bioterrorism Preparedness and Response Plan submitted to the Secretary
				under paragraph (1) shall—
									(A)include an
				assessment of basic preparedness for the threats described in section 319B(a),
				using the assessment guidelines established under section 319B(d);
									(B)describe the
				performance standards under subsection (i), which shall be used to measure the
				performance of the eligible entity described in subsection (b)(1)(A);
									(C)include a
				description of activities to be carried out by the eligible entity to address
				the needs and threats identified in such assessment (or an equivalent
				assessment);
									(D)include a
				description of any simulation exercises planned by the entity to test emergency
				preparedness;
									(E)include a
				description of the means by which the entity will provide support to, and
				coordinate with, local jurisdictions in planning and in conducting simulation
				exercises to test emergency preparedness, performance assessments, and other
				preparedness activities; and
									(F)include evidence
				that a majority of local jurisdictions with a majority of the population of the
				entity concur with the entity's plan.
									(3)Approval of
				plan prior to receipt of funds
									(A)In
				generalThe Secretary shall dispense only 50 percent of the
				amount of an award under this section for an eligible entity described in
				subsection (b)(1)(A) unless the Secretary has approved the All-Hazards Public
				Health Emergency and Bioterrorism Preparedness and Response Plan submitted
				under paragraph (1) by such entity.
									(B)ModificationThe
				Secretary may require such entity to modify the All-Hazards Public Health
				Emergency and Bioterrorism Preparedness and Response Plan of such eligible
				entity prior to dispensing any amount of an award not dispensed under
				subparagraph (A).
									(C)Approval of
				planThe Secretary shall ensure that the total amount of an award
				under this section is dispensed not later than 60 days after the date of
				approval by the Secretary of such All-Hazards Public Health Emergency and
				Bioterrorism Preparedness and Response
				Plan.
									;
					(2)in subsection
			 (e)(1)(A), by striking clause (i) and inserting the following:
						
							(i)Bioterrorism,
				acute outbreaks of infectious diseases, or other threats identified in an
				assessment of public health needs pursuant to section
				319B(a).
							;
					(3)by redesignating
			 subsections (i) and (j) as subsections (l) and (m), respectively; and
					(4)by inserting
			 after subsection (h) the following:
						
							(i)Performance
				standards
								(1)In
				general
									(A)EstablishmentNot
				later than 180 days after the date of enactment of the
				All-Hazards Public Health Emergency and
				Bioterrorism Preparedness and Response Act, the Secretary shall
				establish measurable performance standards with respect to basic preparedness
				for the public health threats described under section 319B(a).
									(B)Annual
				reviewThe Secretary shall review such performance standards on
				an annual basis, and revise such standards as necessary.
									(2)ContentThe
				Secretary shall ensure that such performance standards—
									(A)provide guidance
				to each eligible entity described in subsection (b)(1)(A) in evaluating the
				performance of such entity under a grant under this section;
									(B)include standards
				related to—
										(i)improving
				laboratory capacity;
										(ii)measuring the
				capacity of States and localities to distribute and administer medical
				resources from the Strategic National Stockpile during a public health
				emergency;
										(iii)measuring the
				adequacy of State and local plans to address the needs of special needs
				populations (including low-income individuals and families, disabled
				individuals, the homeless, individuals who do not speak English, and the
				elderly) during a public health emergency;
										(iv)measuring public
				health surge capacity including planning to assure the ability of the health
				care system to rapidly expand beyond normal services to meet the increased
				demand for qualified personnel, medical care, and public health services, which
				would include the ability to obtain additional resources as needed;
										(v)improving
				emergency risk communication plans, health information dissemination, and
				public participation and understanding;
										(vi)improving public
				health workforce training and recruitment;
										(vii)integrating
				public health preparedness with State and local emergency management
				plans;
										(viii)assuring
				coherent command and control authority at the State and local levels for
				emergency response; and
										(ix)any other issue
				as determined appropriate by the Secretary;
										(C)are based on
				specific, reasonable preparedness goals that may be objectively
				measured;
									(D)define the
				responsibilities of the public health entities involved in preparedness and
				specifically describe the activities that are the responsibility of the Federal
				Government, the State or local public health authority, healthcare providers,
				and other organizations, respectively, consistent with the National Response
				Plan prepared under section 502(6) of the Homeland Security Act of 2002;
									(E)to the extent
				practicable and applicable, are harmonized with the standards of the Health
				Resources and Services Administration and the Joint Commission on Accreditation
				of Healthcare Organizations; and
									(F)clearly describe
				a priority system with respect to preparedness activities.
									(3)ConsultationIn
				developing and revising the performance standards under this subsection, the
				Secretary shall consult with State, local, and community public health
				organizations and expert individuals.
								(j)Biennial
				evaluation; report
								(1)In
				generalNot later than September 30, 2008, and on a biennial
				basis thereafter, the Secretary—
									(A)shall conduct an
				evaluation of each eligible entity described in subsection (b)(1)(A) with
				respect to—
										(i)preparedness for
				the threats described under section 319B(a); and
										(ii)the progress and
				performance of such eligible entity under a grant awarded under this
				section;
										(B)shall include in
				such evaluation an assessment of the extent to which the eligible entity meets
				each performance standard established pursuant to subsection (i); and
									(C)may contract with
				an entity to conduct such evaluation.
									(2)ReportOn
				a biennial basis, the Secretary shall publish by October 1, a report that
				describes the outcome of each evaluation conducted under paragraph (1).
								(3)Dissemination
				to the publicThe Secretary shall make available to the public
				the report described under paragraph (2) to the extent that such availability
				does not threaten national security, as determined by the Secretary.
								(k)Working
				group
								(1)In
				generalThe Secretary shall convene a working group that shall
				develop successful means for the eligible entity described in subsection
				(b)(1)(A) to disseminate information regarding best practices of preparing for
				the threats described under section 319B(a) using the funding awarded under a
				grant under this section.
								(2)ConsultationIn
				convening the working group under paragraph (1), the Secretary may consult with
				national and local public health organizations, healthcare providers, and other
				stakeholders that have expertise in preparedness for bioterrorism and other
				public health
				emergencies.
								.
					(c)FundingSection
			 319C–1(m) of the Public Health Service Act (42 U.S.C. 247d–3a(j)), as
			 redesignated by subsection (b), is amended—
					(1)in paragraph (1),
			 by striking subparagraph (A) and (B) and inserting the following:
						
							(A)Fiscal year
				2007
								(i)AuthorizationsFor
				the purpose of carrying out this section, there is authorized to be
				appropriated $1,700,000,000 for fiscal year 2007, of which—
									(I)$950,000,000 is
				authorized to be appropriated for awards pursuant to paragraph (3) (subject to
				the authority of the Secretary to make awards pursuant to paragraphs (4) and
				(5)); and
									(II)$750,000,000 is
				authorized to be appropriated—
										(aa)for awards under
				subsection (a) to States, notwithstanding the eligibility conditions under
				subsection (b), for the purpose of enhancing the preparedness of hospitals
				(including children's hospitals), clinics, health centers, and primary care
				facilities for bioterrorism and other public health emergencies; and
										(bb)for Federal,
				State, and local planning and administrative activities related to such
				purpose.
										(ii)Contingent
				additional authorizationIf a significant change in circumstances
				warrants an increase in the amount authorized to be appropriated under clause
				(i) for fiscal year 2007, there are authorized to be appropriated such sums as
				may be necessary for such year for carrying out this section, in addition to
				the amount authorized in clause (i).
								(B)Fiscal year
				2008For the purpose of carrying out this section, there are
				authorized to be appropriated $1,800,000,000 for fiscal year 2008, of
				which—
								(i)$950,000,000 is
				authorized for awards described under subparagraph (A)(i)(I); and
								(ii)$850,000,000 is
				authorized to be appropriated for awards and activities described under
				subparagraph (A)(i)(II).
								(C)Fiscal year
				2009For the purpose of carrying out this section, there are
				authorized to be appropriated $1,800,000,000 of which—
								(i)$950,000,000 is
				authorized for awards described under subparagraph (A)(i)(I); and
								(ii)$850,000,000 is
				authorized for awards described under subparagraph (A)(i)(II).
								(D)Other fiscal
				yearsFor the purpose of carrying out this section, there are
				authorized to be appropriated such sums as may be necessary for fiscal year
				2010 and each fiscal year
				thereafter.
							;
					(2)in paragraphs
			 (3), (4), (5), and (6), by—
						(A)striking
			 2003 each place it appears and inserting 2007;
			 and
						(B)striking
			 2002 each place it appears and inserting 2006;
			 and
						(3)by adding at the
			 end the following:
						
							(7)Other funding
				requirements
								(A)Withholding of
				funds
									(i)In
				generalBeginning in fiscal year 2008, and each fiscal year
				thereafter, the Secretary may withhold distributions of funding under an award
				under this section if the Secretary determines—
										(I)that the eligible
				entity has not sufficiently met the guidelines under section 319B(d) and
				performance standards described in the application under subsection (b)(3)
				involved for the previous fiscal year and has not demonstrated that efforts to
				meet such guidelines and performance standards are in place;
										(II)that such
				eligible entity has expended such funding for the previous fiscal year on
				activities inconsistent with the applicable All-Hazards Public Health Emergency
				and Bioterrorism Preparedness and Response Plan.
										(ii)ExceptionFor
				purposes of applying clause (i), the Secretary may grant a waiver with respect
				to the designated activities described in clause (i)(II).
									(B)Maximum
				carryover amount
									(i)In
				generalFor each fiscal year, the Secretary shall determine the
				maximum percentage amount of an award under this section that an eligible
				entity may carryover to the succeeding fiscal year.
									(ii)Amount
				exceededFor each fiscal year, if the percentage amount of an
				award under this section unexpended by an eligible entity exceeds the maximum
				percentage permitted by the Secretary under clause (i), the eligible entity
				shall return to the Secretary the portion of the unexpended amount that exceeds
				the maximum amount permitted to be carried over by the Secretary.
									(iii)Action by
				SecretaryThe Secretary shall redistribute any amount returned to
				the Secretary under clause (ii) to other eligible entities that demonstrate
				need and capacity to expend such funds appropriately within the next fiscal
				year, as determined by the Secretary.
									(iv)WaiverAn
				eligible entity may apply to the Secretary for a waiver of the maximum
				percentage amount under clause (i). Such an application for a waiver shall
				include an explanation why such requirement should not apply to the eligible
				entity and the steps taken by such eligible entity to ensure that all funds
				under an award under this section will be expended
				appropriately.
									.
					(d)Conforming
			 amendmentsSection 319C–1 of the Public Health Service Act (42
			 U.S.C. 247d–3a) is amended—
					(1)in subsection
			 (b)(1)(A)(iii)—
						(A)in subclause
			 (III), by striking the semicolon and inserting ; and;
						(B)in subclause
			 (IV), by striking ; and and inserting ; or;
			 and
						(C)by striking
			 subclause (V); and
						(2)by striking
			 Bioterrorism and Other Public Health Emergency Preparedness and Response
			 Plan each place it appears and inserting All-Hazards Public
			 Health Emergency and Bioterrorism Preparedness and Response
			 Plan.
					104.Study of the
			 public health emergency workforce
				(a)In
			 general
					(1)StudyThe
			 Secretary of Health and Human Services shall conduct a study that analyzes the
			 size and scope of the healthcare and public health workforces necessary to
			 respond to a range of common public health issues and public health
			 emergencies.
					(2)Report to
			 CongressNot later than 270 days after the date of enactment of
			 this Act, the Secretary of Health and Human Services shall submit to Congress a
			 report that describes the outcomes of the study conducted pursuant to paragraph
			 (1), including any recommendations for legislation.
					(b)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $1,000,000 to carry out this section.
				105.Assistant
			 Secretary for Public Health
				(a)In
			 general
					(1)Public Health
			 ServiceTitle II of the Public Health Service Act (42 U.S.C. 202
			 et seq.) is amended by striking section 201 and inserting the following:
						
							201.Assistant Secretary for Public Health; Public Health
		  ServiceThere is established within the Department
				of Health and Human Services the Office of the Assistant Secretary for Public
				Health. The Public Health Service in such Department shall be administered by
				the Assistant Secretary for Public Health under the supervision and direction
				of the
				Secretary.
							.
					(2)Bioterrorism
			 and other public health emergency preparednessSection 2811(a) of
			 the Public Health Service Act (42 U.S.C. 300hh–11(a)) is amended—
						(A)by amending the
			 subsection heading to read as follows: Assistant Secretary for Public
			 Health;
						(B)by amending
			 paragraph (1) to read as follows:
							
								(1)In
				generalThe provisions of this title and all other public health
				preparedness functions of the Department of Health and Human Services shall be
				administered by the Assistant Secretary for Public Health under the supervision
				and direction of the Secretary.
								;
				and
						(C)in paragraph (2),
			 by striking Assistant Secretary for Public Health Emergency
			 Preparedness and inserting Assistant Secretary for Public
			 Health.
						(b)Conforming
			 amendmentsThe Public Health Service Act (42 U.S.C. 201 et seq.)
			 is amended by—
					(1)striking
			 Assistant Secretary for Health each place it appears and
			 inserting Assistant Secretary for Public Health; and
					(2)striking
			 Assistant Secretary for Public Health Emergency Preparedness
			 each place it appears and inserting Assistant Secretary for Public
			 Health.
					(c)Transfer of
			 functions; references
					(1)Transfer of
			 functionsThere shall be transferred to the Office of the
			 Assistant Secretary for Public Health established under section 201 of the
			 Public Health Service Act (as amended by subsection (a)) the functions,
			 personnel, assets, and obligations of the Assistant Secretary for Health and
			 the Assistant Secretary for Public Health Emergency Preparedness under the
			 Public Health Service Act (42 U.S.C. 202 et seq.) as in effect on the day
			 before the date of enactment of this Act.
					(2)ReferencesAny
			 reference in any Federal law, Executive order, rule, regulation, or delegation
			 of authority, or any document of or pertaining to the Assistant Secretary for
			 Health or the Assistant Secretary for Public Health Emergency Preparedness
			 under the Public Health Service Act (42 U.S.C. 202 et seq.) as in effect the
			 day before the date of enactment of this Act, shall be deemed to be a reference
			 to the Assistant Secretary for Public Health under section 201 of the Public
			 Health Service Act (as amended by subsection (a)).
					106.Requirement of
			 public health emergency contingency plansSubtitle B of title XXVIII of the Public
			 Health Service Act (42 U.S.C. 300hh–11 et seq.) is amended by adding at the end
			 the following:
				
					2812.Bioterrorism
				and other public health emergency contingency plansNotwithstanding any other provision of this
				Act, beginning with fiscal year 2008, any entity that receives a grant under
				this Act to provide health-related services, or any other entity as the
				Secretary determines appropriate, shall, as a condition of receiving such a
				grant, provide assurance to the Secretary that such entity has a plan for
				operational continuity in the event of bioterrorism or other public health
				emergency.
					.
			107.Bioterrorism
			 and public health response emergency fundSubtitle B of title XXVIII of the Public
			 Health Service Act (42 U.S.C. 300hh–11 et seq.), as amended by section 7, is
			 further amended by adding at the end the following:
				
					2813.Bioterrorism
				and public health response emergency fund
						(a)In
				generalThere is established a fund to provide short-term
				assistance to hospitals, federally qualified health centers, rural health
				clinics, public health laboratories, and other healthcare providers and other
				members of the public health workforce, as determined appropriate by the
				Secretary, in the event of bioterrorism or other public health
				emergency.
						(b)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as may be necessary to carry out this section for fiscal year 2007 and
				each subsequent fiscal
				year.
						.
			108.Authority to
			 waive State share requirements and to allow presumptive eligibility for any
			 category of eligible individuals under medicaid and SCHIP during State
			 emergenciesSection 1135(b) of
			 the Social Security Act (42 U.S.C. 1320b–5(b)) is amended—
				(1)in paragraph (6),
			 by striking and at the end;
				(2)in paragraph
			 (7)(C)(ii), by striking the period at the end and inserting a semicolon;
			 and
				(3)by inserting
			 after paragraph (7)(C)(ii), the following new paragraphs:
					
						(8)the Federal
				matching rate being below 100 percent under title XIX or XXI for healthcare
				items and services furnished by a healthcare provider and administrative costs
				related to the furnishing of such items and services; and
						(9)providing for a
				period of presumptive eligibility under title XIX or XXI for any category of
				individuals eligible for medical assistance or child health assistance under
				such title (including under waiver
				authority).
						.
				IIPublic health
			 preparedness workforce development
			201.Public Health
			 Workforce Scholarship and Loan Repayment ProgramPart E of title VII of the
			 Public Health Service Act (42 U.S.C.
			 294n et seq.) is amended by adding at the end the following:
				
					3Public Health
				Workforce Scholarship and Loan Repayment Program
						780.Public Health
				Workforce Scholarship Program
							(a)EstablishmentThe
				Secretary shall establish the Public Health Workforce Scholarship Program
				(referred to in this section as the Program) to assure an
				adequate supply of public health professionals to eliminate critical public
				health preparedness workforce shortages in Federal, State, local, and tribal
				public health agencies.
							(b)EligibilityTo
				be eligible to participate in the Program, an individual shall—
								(1)be accepted for
				enrollment, or be enrolled, as a full-time student—
									(A)in an accredited
				(as determined by the Secretary) educational institution in a State or
				territory; and
									(B)in a course of
				study or program, offered by such institution and approved by the Secretary,
				leading to a health professions degree (graduate, undergraduate, or associate)
				or certificate, which may include laboratory sciences, epidemiology,
				environmental health, health communications, health education and behavioral
				sciences, information sciences, or public administration;
									(2)be a United
				States citizen;
								(3)submit an
				application to the Secretary to participate in the Program; and
								(4)sign and submit
				to the Secretary, at the time of the submittal of such application, a written
				contract (described in subsection (d)) to serve, upon the completion of the
				course of study or program involved, for the applicable period of obligated
				service in the full-time employment of a Federal, State, local, or tribal
				public health agency.
								(c)Dissemination
				of information
								(1)Application and
				contract formsThe Secretary shall disseminate application forms
				and contract forms to individuals desiring to participate in the Program. The
				Secretary shall include with such forms—
									(A)a fair summary of
				the rights and liabilities of an individual whose application is approved (and
				whose contract is accepted) by the Secretary, including in the summary a clear
				explanation of the damages to which the United States is entitled to recover in
				the case of the individual’s breach of the contract; and
									(B)information
				relating to the service obligation and such other information as may be
				necessary for the individual to understand the individual’s prospective
				participation in the Program.
									(2)Information for
				schoolsThe Secretary shall distribute to health professions
				schools and other appropriate accredited academic institutions and relevant
				Federal, State, local, and tribal public health agencies, materials providing
				information on the Program and shall encourage such schools, institutions, and
				agencies to disseminate such materials to potentially eligible students.
								(3)Understandability
				and timingThe application form, contract form, and all other
				information furnished by the Secretary under this section shall—
									(A)be written in a
				manner calculated to be understood by the average individual applying to
				participate in the Program; and
									(B)be made available
				by the Secretary on a date sufficiently early to ensure that such individuals
				have adequate time to carefully review and evaluate such forms and
				information.
									(d)ContractThe
				written contract (referred to in this section) between the Secretary and an
				individual shall contain—
								(1)an agreement on
				the part of the Secretary that the Secretary will provide the individual with a
				scholarship for a period of years (not to exceed 4 academic years) during which
				the individual shall pursue an approved course of study or program to prepare
				the individual to serve in the public health workforce;
								(2)an agreement on
				the part of the individual that the individual will—
									(A)maintain
				full-time enrollment in the approved course of study or program described in
				subsection (b)(1) until the individual completes that course of study or
				program;
									(B)while enrolled in
				the course of study or program, maintain an acceptable level of academic
				standing (as determined under regulations of the Secretary by the educational
				institution offering such course of study or program); and
									(C)immediately upon
				graduation, serve in the full-time employment of a Federal, State, local, or
				tribal public health agency in a position related to the course of study or
				program for which the contract was awarded for a period of time (referred to in
				this section as the period of obligated service) equal to the
				greater of—
										(i)1
				year for each academic year for which the individual was provided a scholarship
				under the Program; or
										(ii)2 years;
										(3)an agreement by
				both parties as to the nature and extent of the scholarship assistance, which
				may include—
									(A)payment of the
				tuition expenses of the individual;
									(B)payment of all
				other reasonable educational expenses of the individual including fees, books,
				equipment and laboratory expenses; and
									(C)payment of a
				stipend of not more than $1,200 per month for each month of the academic year
				involved (indexed to account for increases in the Consumer Price Index);
				and
									(4)a provision that
				any financial obligation of the United States arising out of a contract entered
				into under this section and any obligation of the individual which is
				conditioned thereon, is contingent upon funds being appropriated for
				scholarships under this section;
								(5)a statement of
				the damages to which the United States is entitled for the individual’s breach
				of the contract; and
								(6)such other
				statements of the rights and liabilities of the Secretary and of the
				individual, not inconsistent with the provisions of this section.
								(e)Postponing
				Obligated ServiceWith respect to an individual receiving a
				degree or certificate from a school of medicine, public health, nursing,
				osteopathic medicine, dentistry, veterinary medicine, optometry, podiatry,
				pharmacy, psychology, or social work under a scholarship under the Program, the
				date of the initiation of the period of obligated service may be postponed,
				upon the submission by the individual of a petition for such postponement and
				approval by the Secretary, to the date on which the individual completes an
				approved internship, residency, or other relevant public health preparedness
				advanced training program.
							(f)Administrative
				Provisions
								(1)Contracts with
				institutionsThe Secretary may contract with an educational
				institution in which a participant in the Program is enrolled, for the payment
				to the educational institution of the amounts of tuition and other reasonable
				educational expenses described in subsection (d)(3).
								(2)Employment
				ceilingsNotwithstanding any other provision of law, individuals
				who have entered into written contracts with the Secretary under this section,
				while undergoing academic training, shall not be counted against any employment
				ceiling affecting the Department or any other Federal agency.
								(g)Breach of
				ContractAn individual who fails to comply with the contract
				entered into under subsection (d) shall be subject to the same financial
				penalties as provided for under section 338E for breaches of scholarship
				contracts under sections 338A.
							781.Public Health
				Workforce Loan Repayment Program
							(a)EstablishmentThe
				Secretary shall establish the Public Health Workforce Loan Repayment Program
				(referred to in this section as the Program) to assure an
				adequate supply of public health professionals to eliminate critical public
				health preparedness workforce shortages in Federal, State, local, and tribal
				public health agencies.
							(b)EligibilityTo
				be eligible to participate in the Program, an individual shall—
								(1)(A)be accepted for
				enrollment, or be enrolled, as a full-time or part-time student in an
				accredited academic educational institution in a State or territory in the
				final year of a course of study or program offered by that institution leading
				to a health professions degree or certificate, which may include a degree
				(graduate, undergraduate, or associate) or certificate relating to laboratory
				sciences, epidemiology, environmental health, health communications, health
				education and behavioral sciences, information sciences, or public
				administration; or
									(B)have graduated, within 10 years, from
				an accredited educational institution in a State or territory and received a
				health professions degree (graduate, undergraduate, or associate) or
				certificate, which may include a degree (graduate, undergraduate, or associate)
				or certificate relating to laboratory sciences, epidemiology, environmental
				health, health communications, health education and behavioral sciences,
				information sciences, or public administration;
									(2)(A)in the case of an
				individual described in paragraph (1)(A), have accepted employment with a
				Federal, State, local, or tribal public health agency, as recognized by the
				Secretary, to commence upon graduation; or
									(B)in the case of an individual described
				in paragraph (1)(B), be employed by, or have accepted employment with, a
				Federal, State, local, or tribal public health agency, as recognized by the
				Secretary;
									(3)be a United
				States citizen;
								(4)submit an
				application to the Secretary to participate in the Program; and
								(5)sign and submit
				to the Secretary, at the time of the submittal of such application, a written
				contract (described in subsection (d)) to serve for the applicable period of
				obligated service in the full-time employment of a Federal, State, local, or
				tribal public health agency.
								(c)Dissemination
				of Information
								(1)Application and
				contract formsThe Secretary shall disseminate application forms
				and contract forms to individuals desiring to participate in the Program. The
				Secretary shall include with such forms—
									(A)a fair summary of
				the rights and liabilities of an individual whose application is approved (and
				whose contract is accepted) by the Secretary, including in the summary a clear
				explanation of the damages to which the United States is entitled to recover in
				the case of the individual’s breach of the contract; and
									(B)information
				relating to the service obligation and such other information as may be
				necessary for the individual to understand the individual’s prospective
				participation in the Program.
									(2)Information for
				schoolsThe Secretary shall distribute to health professions
				schools and other appropriate accredited academic institutions and relevant
				Federal, State, local, and tribal public health agencies, materials providing
				information on the Program and shall encourage such schools, institutions, and
				agencies to disseminate such materials to potentially eligible students.
								(3)Understandability
				and timingThe application form, contract form, and all other
				information furnished by the Secretary under this section shall—
									(A)be written in a
				manner calculated to be understood by the average individual applying to
				participate in the Program; and
									(B)be made available
				by the Secretary on a date sufficiently early to ensure that such individuals
				have adequate time to carefully review and evaluate such forms and
				information.
									(d)ContractThe
				written contract (referred to in this section) between the Secretary and an
				individual shall contain—
								(1)an agreement on
				the part of the Secretary that the Secretary will repay on behalf of the
				individual loans incurred by the individual in the pursuit of the relevant
				public health preparedness workforce educational degree or certificate in
				accordance with the terms of the contract;
								(2)an agreement on
				the part of the individual that the individual will serve, immediately upon
				graduation in the case of an individual described in subsection (b)(1)(A)
				service, or in the case of an individual described in subsection (b)(1)(B)
				continue to serve, in the full-time employment of a Federal, State, local, or
				tribal public health agency in a position related to the course of study or
				program for which the contract was awarded for a period of time (referred to in
				this section as the period of obligated service) equal to the
				greater of—
									(A)3 years;
				or
									(B)such longer
				period of time as determined appropriate by the Secretary and the
				individual;
									(3)an agreement, as
				appropriate, on the part of the individual to relocate for the entire period of
				obligated service to a political jurisdiction designated by the Secretary to be
				a priority service area in exchange for an additional loan repayment incentive
				amount that does not exceed 20 percent of the individual’s eligible loan
				repayment award per academic year such that the total of the loan repayment and
				the incentive amount shall not exceed 1/3 of the eligible
				loan balance per year;
								(4)in the case of an
				individual described in subsection (b)(1)(A) who is in the final year of study
				and who has accepted employment with a Federal, State, local, or tribal public
				health agency upon graduation, an agreement on the part of the individual to
				complete the education or training, maintain an acceptable level of academic
				standing (as determined by the education institution offering the course of
				study or training), and agree to the period of obligated service;
								(5)a provision that
				any financial obligation of the United States arising out of a contract entered
				into under this section and any obligation of the individual that is
				conditioned thereon, is contingent on funds being appropriated for loan
				repayments under this section;
								(6)a statement of
				the damages to which the United States is entitled, under this section for the
				individual’s breach of the contract; and
								(7)such other
				statements of the rights and liabilities of the Secretary and of the
				individual, not inconsistent with this section.
								(e)Payments
								(1)In
				generalA loan repayment provided for an individual under a
				written contract under the Program shall consist of payment, in accordance with
				paragraph (2), on behalf of the individual of the principal, interest, and
				related expenses on government and commercial loans received by the individual
				regarding the undergraduate or graduate education of the individual (or both),
				which loans were made for—
									(A)tuition expenses;
				or
									(B)all other
				reasonable educational expenses, including fees, books, and laboratory
				expenses, incurred by the individual.
									(2)Payments for
				years served
									(A)In
				generalFor each year of obligated service that an individual
				contracts to serve under subsection (d) the Secretary may pay up to $35,000 on
				behalf of the individual for loans described in paragraph (1). With respect to
				participants under the Program whose total eligible loans are less than
				$105,000, the Secretary shall pay an amount that does not exceed
				1/3 of the eligible loan balance for each year of
				obligated service of the individual.
									(B)Repayment
				scheduleAny arrangement made by the Secretary for the making of
				loan repayments in accordance with this subsection shall provide that any
				repayments for a year of obligated service shall be made no later than the end
				of the fiscal year in which the individual completes such year of
				service.
									(3)Tax
				liabilityFor the purpose of providing reimbursements for tax
				liability resulting from payments under paragraph (2) on behalf of an
				individual—
									(A)the Secretary
				shall, in addition to such payments, make payments to the individual in an
				amount not to exceed 39 percent of the total amount of loan repayments made for
				the taxable year involved; and
									(B)may make such
				additional payments as the Secretary determines to be appropriate with respect
				to such purpose.
									(4)Payment
				scheduleThe Secretary may enter into an agreement with the
				holder of any loan for which payments are made under the Program to establish a
				schedule for the making of such payments.
								(f)Postponing
				obligated serviceWith respect to an individual receiving a
				degree or certificate from a school of medicine, public health, nursing,
				osteopathic medicine, dentistry, veterinary medicine, optometry, podiatry,
				pharmacy, psychology, or social work, the date of the initiation of the period
				of obligated service may be postponed, upon the submission by the individual of
				a petition for such postponement and approval by the Secretary, to the date on
				which the individual completes an approved internship, residency, or other
				relevant public health preparedness advanced training program.
							(g)Administrative
				provisions
								(1)Hiring
				priorityNotwithstanding any other provision of law, Federal,
				State, local, and tribal public health agencies may give hiring priority to any
				individual who has qualified for and is willing to execute a contract to
				participate in the Program.
								(2)Employment
				ceilingsNotwithstanding any other provision of law, individuals
				who have entered into written contracts with the Secretary under this section,
				who are serving as full-time employees of a State, local, or tribal public
				health agency, or who are in the last year of public health workforce academic
				preparation, shall not be counted against any employment ceiling affecting the
				Department or any other Federal agency.
								(h)Breach of
				contractAn individual who fails to comply with the contract
				entered into under subsection (d) shall be subject to the same financial
				penalties as provided for under section 338E for breaches of loan repayment
				contracts under section 338B.
							782.Grants for
				State and local programs
							(a)In
				generalFor the purpose of operating State, local, and tribal
				public health workforce loan repayment programs, the Secretary shall award a
				grant to any public health agency that receives public health preparedness
				cooperative agreements, or other successor cooperative agreements, from the
				Department of Health and Human Services.
							(b)RequirementsA
				State or local loan repayment program operated with a grant under subsection
				(a) shall incorporate all provisions of the Public Health Workforce Loan
				Repayment Program under section 781, including the ability to designate
				priority service areas within the relevant political jurisdiction.
							(c)AdministrationThe
				head of the State or local office that receives a grant under subsection (a)
				shall be responsible for contracting and operating the loan repayment program
				under the grant.
							(d)Rule of
				constructionNothing in this section shall be construed to
				obligate or limit any State, local, or tribal government entity from
				implementing independent or supplemental public health workforce development
				programs within their borders.
							783.Catalogue of
				Federal public health workforce employment opportunities
							(a)In
				generalThe Director of the Office of Personnel Management, in
				cooperation with the Secretary, shall ensure that within the Office of
				Personnel Management’s website, there is an on-line catalogue of public health
				workforce employment opportunities in the Federal Government.
							(b)RequirementsTo
				the extent practical, the catalogue described in subsection (a) shall
				include—
								(1)existing and
				projected job openings in the Federal public health workforce; and
								(2)a general
				discussion of the occupations that comprise the Federal public health
				workforce.
								(c)InformationThe
				Secretary shall include a copy of the catalogue, or a prominent reference to
				the catalogue, in—
								(1)the information
				for schools provided under section 780(c)(2) and 781(c)(2); and
								(2)the application
				forms provided under sections 780(c)(1) and 781(c)(1).
								784.Authorization
				of appropriations
							(a)Scholarship
				programFor the purpose of carrying out section 780, there is
				authorized to be appropriated $35,000,000 for fiscal year 2006, and such sums
				as may be necessary for each of fiscal years 2007 through 2011.
							(b)Loan repayment
				programs
								(1)In
				generalFor the purpose of carrying out sections 781 and 782,
				there is authorized to be appropriated $195,000,000 for fiscal year 2006, and
				such sums as may be necessary for each of fiscal years 2007 through
				2011.
								(2)AllocationNot
				less than 80 percent of the amount appropriated under paragraph (1) in each
				fiscal year shall be made available to carry out section 782.
								785.SeverabilityIf any provision of this subpart, or the
				application of such provision to any person or circumstance, is held to be
				unconstitutional, the remainder of this subpart and the application of the
				provisions of this subpart to any person or circumstance shall not be affected
				thereby.
						.
			
